Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Speedemissions, Inc. 1015 Tyrone Road, Suite 710 Tyrone, Georgia 30290 We hereby consent to the use of our report dated April 22, 2015 on our audit relating to the consolidated balance sheets of Speedemissions, Inc. and subsidiaries (the “Company”) as of December31, 2014 and 2013, and the related consolidated statements of operations, shareholders’ deficit and cash flows for the years then ended, which is included in the Form 10-K. /s/ Porter Keadle Moore, LLC Porter Keadle Moore, LLC Atlanta, Georgia April 22, 2015
